COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Adan G. Adame et al. v. Glendale Optical, et al.

Appellate case number:    01-16-00847-CV

Trial court case number: 2006-76611

Trial court:              333rd District Court of Harris County

Date motion filed:        September 14, 2018

Party filing motion:      Appellants Adan G. Adame et al.

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature:     /s/ Michael Massengale
                           Acting individually          Acting for the Court

Panel consists of: Justices Keyes, Massengale, and Caughey


Date: November 29, 2018